Citation Nr: 1547925	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to survivor's benefits.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In her May 2014 substantive appeal, the Appellant raised the issue of entitlement to death benefits for her most recent husband, L. W. M.  The Board cannot take original jurisdiction of this claim as it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to survivor's benefits.

In March 1974, the Appellant married the Veteran.  The record reflects that the Appellant was married to the Veteran until his death in October 2001.

The Appellant reports that in 2004, she was involved in a marriage that ended in "divorce/annulment".  See Claim (October 19, 2012).  She also reports that she remarried in April 2006, but that this marriage ended with her husband's death in September 2006.  The Appellant reports that she has not remarried since the death of her late husband.  Id.

In October 2012, the Appellant filed a claim for survivor's benefits, which the RO denied in August 2013 because the Appellant remarried after the Veteran's death.

Indeed, survivor's benefits, such as dependency and indemnity compensation, death pension, and accrued benefits, are payable to a Veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.5(a).

For the purpose of eligibility to receive VA benefits, a "surviving spouse" means a spouse who was the spouse of a Veteran in question at the time of the Veteran's death, and, in general, continuously lived with the Veteran from the date of marriage to the date of death and has not remarried or openly held oneself to the public to be the spouse of another person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

However, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3) (2015).

Although the Appellant's reported history suggests that she qualifies as the Veteran's surviving spouse, further development is needed with respect to her second and third marriages.  Specifically, the Appellant submitted an autopsy report for her third husband but has not submitted any documentation to verify that he and her were married.  Additionally, the Appellant has not submitted any evidence to verify the existence and termination of her second marriage.  As verification of the Appellant's second and third marriages is central to her claim, remand is needed.

Accordingly, the case is REMANDED for the following action:

1.  Invite the appellant provide documentation to verify (i) the existence and termination of her second marriage (mentioned on the last page of her August 2012 claim) and (ii) the existence of her third marriage.  

2.  Then, in light of the additional evidence obtained, issue a decision on the issue of entitlement to recognition of the Appellant as the surviving spouse of the Veteran for purposes of consideration for VA survivor's benefits.  Notice of the Appellant's appellate rights, if such is necessary, should be provided to her.

3. If the Appellant is found to meet the requirements for recognition as the surviving spouse of the Veteran for purposes of consideration for VA death benefits, the claims file should be reviewed for the determination as to whether any additional development is necessary to properly address the claim of entitlement to survivor's benefits.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





